 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 WELLS FARGO BANK, N.A.,                                 Case No.: 2:15-cv-00748-APG-EJY

 4          Plaintiff                                 Order Setting Deadline for Further Action

 5 v.

 6 SFR INVESTMENTS POOL 1, LLC,

 7          Defendants

 8         The only remaining defendant in this case is Alessi & Koenig LLC. The clerk entered

 9 default against Alessi & Koenig LLC in November 2018. ECF No. 88.

10         I THEREFORE ORDER that on or before April 10, 2020, plaintiff Wells Fargo Bank,

11 N.A. shall either move for default judgment or voluntarily dismiss its claims against Alessi &

12 Koenig LLC. Failure to take either of these actions by that date will result in dismissal with

13 prejudice of Wells Fargo’s claims against Alessi & Koenig LLC.

14         DATED this 24th day of March, 2020.

15

16
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
